DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument filed Dec 30, 2021 have been fully considered but they are moot in as much as they are directed toward the newly added limitations regarding receiving information of a planned route from a device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180266834) 

Regarding claim 1, Cronin teaches a controller comprising: at least one processor configured to: receive, from a device (see Cronin [0073] “The autonomous vehicle 100 may receive the device information from the device 1000”.), information of a planned route for a trip of a vehicle (Cronin [0102] “the autonomous vehicle 100 may be controlled according to the vehicle control information determined in operation S320. The processor 120 may control the autonomous vehicle 100 based on the , the planned route comprising a plurality of route segments including a first route segment (Cronin [0103] “the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.); select, for use in the first route segment during the trip, a first parameter set from among a plurality of parameter sets based on the planned route of the vehicle, the plurality of parameter sets corresponding to different conditions of usage of the vehicle, wherein each parameter set of the plurality of parameter sets includes one or more parameters that control adjustment of one or more  adjustable elements of the vehicle, and after selecting the first parameter set for the first route segment (Cronin [0100] “based on the guidelines, the autonomous vehicle 100 may set at least one of control parameters for controlling respective devices that activate functions of the autonomous vehicle 100 in accordance with the received device information 210”.), select, for use in the second route segment during the trip, a second parameter set from among the plurality of parameter sets based on the changed route of the vehicle and cause application of the second parameter set during the trip to control a setting of the one or more adjustable elements of the vehicle. (See Cronin [0099] “The vehicle control information may be information used to control at least one function of the autonomous vehicle 100”. See also Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)
Also, it is described in Cronin that the vehicle may be controlled with determined settings after switching to a second route. See highlighted in Cronin fig. 19 that shows a correlation between driving-related functions of the autonomous vehicle 100 and functions of the device 1000. See also fig. 35 that describes a method of controlling the navigation function of the autonomous vehicle 100 based on the driving environment information and information received from the device 1000. In fig. 35, item S3540, the vehicle may be controlled according to the vehicle control information determined based on a second (detour) route. The second parameter set may be selected from the vehicle function parameters as listed in fig. 19.  

Cronin does not explicitly teach the controller detect, during the trip of the vehicle, a change in the planned route resulting in a changed route that includes a second route segment in place of the first route segment; however, it would have been obvious to one of ordinary skill in the art to understand that the detection would be recognized by the system of Cronin because the vehicle is going from a first route to a second route as shown in fig. 35 of Cronin and when this happens it is possible for the driving parameters (listed in fig. 19) to change. The system would have the ability to recognize this and would be able to detect the change.

Regarding claim 2, Cronin teaches the controller of claim 1, wherein the at least one processor is configured to determine an expected condition of usage of the vehicle based on the information of the planned route of the vehicle, and the first parameter set is for the expected condition of usage. (Cronin [0085] “the device generation information may include map information that is the device 

Regarding claim 3, Cronin teaches the controller of claim 1, wherein the at least one processor is configured to: divide the planned route into a plurality of route segments, and select a third parameter set from among the plurality of parameter sets for a third route segment of the changed route; and cause application of the third parameter set to control the setting of the one or more adjustable elements of the vehicle when the vehicle is at a location corresponding to the third route segment. (Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)

Regarding claim 4, Cronin teaches the controller of claim 3, wherein the at least one processor is configured to cause a change in application from the second parameter set to the third parameter set to control the setting of the one or more adjustable elements of the vehicle while the vehicle is stopped at a stop point or while the vehicle is in motion (Cronin [0103] “the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Furthermore, the autonomous vehicle 100 may stop autonomous driving based on the vehicle control information determined in operation S320”.)

Regarding claim 5, Cronin teaches the controller of claim 1, wherein the change in the planned route occurred on the fly during the trip, and selection of the second parameter set is during the trip. (Cronin [0103] “the autonomous vehicle 100 may change the driving route of the autonomous vehicle 

Regarding claim 9, Cronin teaches the controller of claim 1, wherein the at least one processor is configured to: monitor information relating to operations of vehicles configured using respective different parameter sets of the plurality of parameter sets for a given type of route; and based on the monitoring, identify a parameter set of the different parameter sets as being optimal for the given type of route. (Cronin [0104] “the driving mode may indicate a state in which a vehicle is controlled according to a surrounding situation of the vehicle or a situation of a passenger. For example, the driving mode may include a standard mode in which the vehicle is controlled according to a driving method that is appropriate for general driving, an eco-friendly mode in which the vehicle is controlled according to a driving method that is eco-friendly and economical, a sports mode in which the vehicle is controlled according to sporty driving method, an antiskid mode in which the vehicle is controlled according to a driving method that is appropriate for slippery roads”.)

Regarding claim 10, Cronin teaches the controller of claim 9, wherein the selecting of the second parameter set for the changed route is based on the identifying. (Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)

the controller of claim 1, wherein the at least one processor is configured to: detect that the vehicle has experienced a malfunction or is in a degraded state; in response to the detecting that the vehicle has experienced the malfunction or is in the degraded state, select a safe-mode parameter set to control the setting of the one or more adjustable elements of the vehicle. (Cronin [0103] “the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320”. See also Cronin [0104] “the driving mode may indicate a state in which a vehicle is controlled according to a surrounding situation of the vehicle or a situation of a passenger. For example, the driving mode may include a standard mode in which the vehicle is controlled according to a driving method that is appropriate for general driving, a safety mode in which the vehicle is controlled by focusing on surroundings of the vehicle and/or safety of passengers”.)

Regarding claim 12, Cronin teaches the controller of claim 1, wherein the controller is separate from the vehicle and the controller is to transmit, over a network, the second parameter set to cause the application of the second parameter set in the vehicle. (Cronin [0066] “FIG. 1A is a diagram showing an example of controlling an autonomous vehicle 100 through communication with a device 1000”.)

Regarding claim 13, Cronin teaches the controller of claim 12, wherein the network is a wireless network, and the controller is to transmit the second parameter set to the vehicle over the wireless network. (Cronin [0189] “the communication device 110 may be used for communication with a cellular network or other wireless protocols and systems in a wireless manner through Wi-Fi or Bluetooth. The communication device 110 controlled by the processor 120 may receive/transmit wireless signals”.)

Regarding claim 14, Cronin teaches a method of a controller, that is remote from a vehicle (see Cronin [0073] “The autonomous vehicle 100 may receive the device information from the device 1000”.), the method comprising: receiving, from a client device, information of a planned route for a trip of a vehicle, the planned route comprising a plurality of segments including a firs route segment (Cronin [0102] “the autonomous vehicle 100 may be controlled according to the vehicle control information determined in operation S320. The processor 120 may control the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.); selecting, for use in the first route segment during the trip, a first parameter set from among a plurality of parameter sets based on the planned route of the vehicle, the plurality of parameter sets corresponding to different conditions of usage of the vehicle, wherein each parameter set of the plurality of parameter sets includes one or more parameters that control adjustment of one or more adjustable elements of the vehicle (Cronin [0100] “based on the guidelines, the autonomous vehicle 100 may set at least one of control parameters for controlling respective devices that activate functions of the autonomous vehicle 100 in accordance with the received device information 210”.); and sending from the controller to the vehicle over a network (Cronin [0189] “the communication device 110 may be used for communication with a cellular network or other wireless protocols and systems in a wireless manner through Wi-Fi or Bluetooth. The communication device 110 controlled by the processor 120 may receive/transmit wireless signals”.), the first parameter set that causes application of the first parameter set to control a setting of the one or more adjustable elements of the vehicle during the trip; after selecting the first parameter set for the first route segment, selecting, for use in the second route segment during the trip, a second parameter set from among the plurality of parameter sets based on the changed route of the vehicle; and sending, from the controller to the vehicle over the network, the second parameter set that causes application of the second parameter set to control a setting of the one or more adjustable elements of the vehicle during the trip. (See Cronin [0099] “The vehicle control information may be information used to control at least one function of the autonomous vehicle 100”. See also Cronin [0103] “the autonomous vehicle 100 may set a driving route and/or average driving speed of the autonomous vehicle 100 based on the vehicle control information determined in operation S320. the autonomous vehicle 100 may change the driving route of the autonomous vehicle 100 to a detour route based on the vehicle control information determined in operation S320. Also, the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.). Also, it is described in Cronin that the vehicle may be controlled with determined settings after switching to a second route. See highlighted in Cronin fig. 19 that shows a correlation between driving-related functions of the autonomous vehicle 100 and functions of the device 1000. See also fig. 35 that describes a method of controlling the navigation function of the autonomous vehicle 100 based on the driving environment information and information received from the device 1000. In fig. 35, item S3540, the vehicle may be controlled according to the vehicle control information determined based on a second (detour) route. The second parameter set may be selected from the vehicle function parameters as listed in fig. 19.  

Cronin does not explicitly teach the controller detect, during the trip of the vehicle, a change in the planned route resulting in a changed route that includes a second route segment in place of the first route segment; however, it would have been obvious to one of ordinary skill in the art to understand that the detection would be recognized by the system of Cronin because the vehicle is going from a first route to a second route as shown in fig. 35 of Cronin and when this happens it is possible for the driving parameters (listed in fig. 19) to change. The system would have the ability to recognize this and would be able to detect the change.

Regarding claim 15, Cronin teaches the method of claim 14, wherein the different conditions of usage of the vehicle comprise one or more of different temperatures of environments in which the vehicle is to be operated, different altitudes at which the vehicle is to be operated, different vehicular traffic conditions of roads along the planned route, different terrains over which the vehicle is to be operated, or different distances to be traveled by the vehicle. (Cronin [0104] “the driving mode may indicate a state in which a vehicle is controlled according to a surrounding situation of the vehicle or a situation of a passenger. For example, the driving mode may include a standard mode in which the vehicle is controlled according to a driving method that is appropriate for general driving, an eco-friendly mode in which the vehicle is controlled according to a driving method that is eco-friendly and economical, an antiskid mode in which the vehicle is controlled according to a driving method that is appropriate for slippery roads”.)

Regarding claim 16, Cronin teaches the method of claim 14, further comprising: dividing the planned route into a plurality of route segments. (Cronin [0103] “the autonomous vehicle 100 may add a stop to the driving route of the autonomous vehicle 100 based on the vehicle control information determined in operation S320”.)

Regarding claim 19, the claim is directed toward a non-transitory machine-readable storage medium that is configured to the controller as claimed in claim 1. The cited portions of Cronin used in rejection of claim 1 discloses where the controller performs the method of claimed non-transitory machine-readable storage medium as recited in claim 19. Therefore claim 19 is rejected under the same rational as claim 1.

Regarding claim 20, the claim is directed toward a non-transitory machine-readable storage medium that is configured to the controller as claimed in claim 12. The cited portions of Cronin used in rejection of claim 12 discloses where the controller performs the method of claimed non-transitory .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20180266834) in view of Thunga Gopal (US 20200173802)

Regarding claim 6, Cronin teaches the controller of claim 1, but does not specifically teach wherein the at least one processor is configured to: monitor information relating to an operation of the vehicle configured using the second parameter set; and based on the monitoring, adjust a value of a parameter in the second parameter set or adjust an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. 

However, Thunga Gopal discloses a circuit structured to determine look ahead parameters and a communication interface structured to communicate the look ahead parameters to an engine control module. The system’s processor is configured to: monitor information relating to an operation of the vehicle configured using the second parameter set; (Thunga Gopal, see fig 26, item 432, see fig 27, [0097] “the method 450 moves on to step 468 and monitors the sensors and other system inputs as the vehicle operates along the learned route”.) and based on the monitoring, adjust a value of a parameter in the second parameter set or adjust an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. (Thunga Gopal, see fig 26, item post 432, and step after 432 that states: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle”. See also Thunga Gopal [0088] “The resulting learned route maps can be used to improve ECM 74 operation, provide driver feedback and improve driver behavior, and inform operation of autonomous vehicles”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Thunga Gopal to achieve the most efficiency by monitoring vehicle parameters and adjusting vehicle settings accordingly with an algorithm that may map different conditions of usage to respective different parameter sets.

Regarding claim 7, Cronin as modified by Thunga Gopal teaches the controller of claim 6, wherein the information relating to the operation of the vehicle comprises one or more of information relating to an energy efficiency of the vehicle, (Thunga Gopal [0039] “the ECM 74 adjusts operating parameters of the engine system 58 to improve performance (e.g., fuel efficiency, power, etc. See also Thunga Gopal [0088] “the systems and methods described herein can have significant advantages when used in off-highway or off-road applications (e.g., off a paved road, in a mine, etc.). For example, mining operators desire solutions to improve mine haul truck performance metrics, while addressing emission requirements, reducing fuel consumption, improving productivity, and minimizing total cost of ownership”.) information relating to wear of the vehicle, information relating to deposits in an engine of the vehicle, and information relating to emissions of the vehicle. (Thunga Gopal, see fig 2 that shows a schematic of the vehicle, [0035] “the vehicle 50 includes an engine system 58, an aftertreatment system 62, see also Thunga Gopal [0036] “The aftertreatment system 62 is structured to 

Regarding claim 8, Cronin as modified by Thunga Gopal teaches the controller of claim 6, wherein the information relating to the operation of the vehicle configured using the second parameter set is based on measurement data acquired by a sensor of the vehicle. (Thunga Gopal [0041] “A sensor array 82 provides data to the RPM 78 and can include GPS transmitters and receivers, speed sensors, altimeters, grade sensors or inclinometers, tachometers, accelerometers, gyroscopes, compasses, and other sensors as desired. The sensor array 82 communicates with the RPM 78 to provide location data and other data useful in determining road parameters”.)

Regarding claim 17, Cronin teaches the method of claim 14, but does not specifically teach further comprising: monitoring information relating to an operation of the vehicle configured using the first parameter set; and based on the monitoring, performing, by the controller one or more of: adjusting a value of a parameter in the first parameter set to produce a modified first parameter set, and adjusting an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. 

However, Thunga Gopal discloses a circuit structured to determine look ahead parameters and a communication interface structured to communicate the look ahead parameters to an engine control module. The system further comprising: monitoring information relating to an operation of the vehicle configured using the first parameter set; (Thunga Gopal, see fig 26, item 432, see fig 27, [0097] “the method 450 moves on to step 468 and monitors the sensors and other system inputs as the vehicle operates along the learned route”.) and based on the monitoring, performing, by the controller one or more of: adjusting a value of a parameter in the first parameter set to produce a modified first parameter set, and adjusting an algorithm that maps different conditions of usage of vehicles to respective different parameter sets. (Thunga Gopal, see fig 26, item post 432,424: real time monitoring and communication like VORAD will enable tandem/cooperative driving, dynamic changes in cal and real time displays on HMI for drivers following the lead vehicle”. See also Thunga Gopal [0088] “The resulting learned route maps can be used to improve ECM 74 operation, provide driver feedback and improve driver behavior, and inform operation of autonomous vehicles”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Cronin with the learnings from Thunga Gopal to achieve the most efficiency by monitoring vehicle parameters and adjusting vehicle settings accordingly with an algorithm that may map different conditions of usage to respective different parameter sets.

Regarding claim 18, Cronin as modified by Thunga Gopal teaches the method of claim 17, further comprising: using, by the controller, the modified first parameter set or the adjusted algorithm to configure another vehicle. (Thunga Gopal [0091] “the RPM 392 can share recorded data with other vehicles (e.g., V2V) or with a server or central grid. The stored data can then be used by other vehicles and vehicle operators to improve driving performance. Information received from other vehicles and/or the server is provided to the vehicle and to the operator via ECM communication to enact driving and vehicle performance improvements. See also Thunga Gopal [0043] “the controller 86 is structured to learn or create a route map or receive a route map learned by another vehicle (e.g., via a server communication or direct V2V communication), determine the vehicle's 50 location on the route map, and utilize learned route attributes to improve performance of the vehicle 50 along the route map”.)


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a controller for route-based selection of vehicle parameter sets.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/SZE-HON KONG/Primary Examiner, Art Unit 3661